Citation Nr: 1617638
Decision Date: 05/03/16	Archive Date: 05/26/16

DOCKET NO. 10-25 670    DATE  MAY 03 2016



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for congestive heart failure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran had active duty service from September 1967 through September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's original claims for service connection for headaches, hypertension, and congestive heart failure.  A timely appeal of those denials was perfected by the Veteran in a June 2010 substantive appeal, in which he did not request a hearing.

The Board observes that the Veteran has also perfected a timely appeal of a May 2013 rating decision which effectuated a proposed reduction of the disability rating assigned for the Veteran's prostate cancer residuals from 60 percent to 10 percent, effective from August 1, 2013. The record shows that, during the course of the appeal stream concerning the Veteran's prostate cancer, the RO issued a November 2014 rating decision and accompanying Statement of the Case (SOC), in which it granted a higher 40 percent disability rating for the Veteran's prostate cancer residuals, effective November 21, 2013; however, made no change in the reduced 10 percent disability rating over the period from August 1, 2013 through November 20, 2013. The Veteran subsequently filed a January 2015 VA Form 9 substantive appeal and asserted entitlement to a still higher disability rating while continuing to challenge the propriety of the effectuated reduction. Under the circumstances, the Veteran has perfected an appeal as to issues concerning entitlement to a disability rating in excess of 60 percent for residuals of prostate cancer, post-operative radical prostatectomy prior to August 1, 2013; whether reduction of the disability rating for residuals of prostate cancer, post-operative radical prostatectomy from 60 percent to 10 percent, for the period from August 1, 2013 through November 20, 2013, was proper, to include consideration of entitlement to a disability rating higher than 60 percent during that period; and, entitlement to a disability rating in excess of 40 percent for residuals of prostate cancer, post-operative radical prostatectomy from November 21, 2013.

In the January 2015 substantive appeal, the Veteran requested a video conference hearing limited only to the reduction and rating issues concerning his prostate cancer.  The RO is cognizant of the Veteran's hearing request and has placed the Veteran in queue for scheduling of the requested hearing.  Under the circumstances, the Board will not adjudicate the reduction and rating issues concerning the Veteran's prostate cancer at this time.



FINDING OF FACT

The Veteran has hypertension that is not shown by the evidence as being related etiologically to his active duty service.



CONCLUSION  OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found  at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West  2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Regarding the issue of the Veteran's entitlement to service connection for hypertension, an October 2008 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, the letter also notified the Veteran of the process by which disability ratings and effective dates are assigned for service-connected disabilities.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's July 2009 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. The Veteran's service treatment records, VA treatment records, and lay statements have been associated with the claims file.

The Veteran has not been afforded a VA examination of his claimed hypertension. VA medical examination is not required unless the evidence of record is not adequate or sufficient for the appropriate legal action.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  As discussed more fully below, the assembled and probative evidence does not suggest the existence of an etiological relationship between the Veteran's active duty service and his first diagnosis of hypertension many years after his separation.  Under the circumstances, a VA medical examination of the Veteran's hypertension is not warranted.  38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



II. Service Connection for Hypertension

Service connection is granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In that regard, service connection depends generally on an evidentiary showing of three elements:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service. If chronicity during service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim. 38 C.F.R. § 3.303(b). Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

If certain diseases, such as cardiovascular-renal diseases including hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Evidence that relates a current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran alleges generally in his claims submissions that he is entitled to service connection for hypertension.  He does not raise any specific allegations concerning the onset or duration of his hypertension, nor does he express any specific theories as to how his hypertension might be related to his active duty service, and neither does the record.

Under Note (1) of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, hypertension  or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension," for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).

Turning to the evidence, the Board observes that the service treatment records are devoid of any mention of complaints, clinical findings, treatment, or diagnoses related to hypertension or other blood pressure abnormalities.  Indeed, the Veteran denied expressly having any history of blood pressure or cardiovascular problems during his July 1967 enlistment examination and his September 1970 separation examination.  Clinical medical examinations conducted during those times were normal.  Demonstrated blood pressure was 128/80 mmHg and 118/74 mmHg respectively.  In conjunction with the same, a February 1968 service treatment note indicates that the Veteran's blood pressure at that time was 120/80 mmHg.

A July 2001 private post-service record shows that the Veteran had sever hypertension and was not taking his medications.  Records for subsequent VA treatment through January 2014 document ongoing periodic elevated blood pressure readings and that the Veteran's hypertension has been managed predominantly by medication.  Those records, however, provide no opinion as to whether the hypertension is related etiologically to the Veteran's period of active duty service.

The evidence in this case does not suggest, much Jess show, that the Veteran's hypertension either began during his active duty service, or, resulted from an injury, illness, or event that occurred during his active duty service.  In that regard, the service treatment records reflect no evidence that the Veteran had even a single hypertensive episode during service or experienced any other cardiovascular abnormality.

The post-service records show that the Veteran was noted to have hypertension in 2001, which is approximately 30 years after the Veteran's separation from service. Accordingly, the Board cannot presume under 38 C.F.R. § 3.309(a) that the Veteran's hypertension is related etiologically to the Veteran's service.

Finally, other than the Veteran's broad assertion that he is entitled to service connection for hypertension, the record contains no opinions relating the Veteran's hypertension to his active duty service.  To the extent that a broad construction of the Veteran's claim implies the assertion that the Veteran has had chronic hypertension that dates back to service, such assertions are afforded little probative weight.  The Board reiterates that, as a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Although Jay evidence may be sufficient to establish a medical diagnosis or nexus in instances where the disease at issue is susceptible to lay observation, hypertension is not such a disease.  In that regard, hypertension, as it is defined in the regulations, depends upon specific data gathered from repeated blood pressure readings.  Thus, to the extent that the Veteran may be construed as asserting continuity of hypertension that dates back to his active duty service, he is not competent to do so.

Moreover, the question of whether the Veteran's hypertension is related to his active duty service, in the absence of any evidence showing the occurrence of hypertension during service, and given that hypertension was noted approximately 30 years after his separation from service, that question presents a complex medical issue for which the Veteran is not qualified to offer a probative opinion.  Again, there is no evidence to suggest that the Veteran's hypertension had its onset during service.  For these reasons, the Board assigns no probative weight to any implied or express assertion of continuity.  In contrast, the Board assigns significant weight to the clinical medical history shown in the record.

In sum, the evidence shows that the Veteran's hypertension is not related etiologically to the Veteran's active duty service.  For that reason, the Veteran is not entitled to service connection for hypertension.  To that extent also, this appeal is denied.



ORDER

Service connection for hypertension is denied.



REMAND

In relation to the issue of the Veteran's entitlement to service connection for headaches, service treatment records show that the Veteran was treated during service in February 1968 for reported frontal headaches that had been ongoing since he was struck in the head and lost consciousness in December 1967.  Subsequent service treatment records dated August 1968 note complaints of ongoing frontal headaches.

During a September 2010 VA examination, the Veteran reported to the examiner that he had been experiencing on and off headaches since 1968.  He described, however, that his headaches had become essentially constant over the past six or seven years.  Based on reported and noted history and the findings from the examination, the VA examiner diagnosed tension headaches.  Although the examiner opined that it is less likely as not that the tension headaches are related to the Veteran's active duty service, the opinion rests entirely on the rationale that the Veteran did not report or demonstrate headaches during his September 1970 separation examination.

The examiner does not address in his opinion the Veteran's assertion that his headaches have been intermittent but ongoing since his period of active duty service (parenthetically, the Board observes that the fact that no headaches were reported or noted during the Veteran's separation examination does not by itself invalidate the Veteran's assertions regarding continuity given that the Veteran reports that his headaches were intermittent).  The examiner also offers no explanation as to why he distinguishes the Veteran's current tension headaches from the headaches that were treated during service, and also, why he believes that the current headaches are not related etiologically to those treated during service.  In the absence of any discussion as to the foregoing, the VA examiner's September 2010 opinion is lacking.  For that reason, the Veteran should be afforded a new VA examination of his headaches to determine their precise nature and to determine whether they are related etiologically to the Veteran's active duty service.  38 C.F.R. § 3.159(c)(4).

In regard to the issue of the Veteran's entitlement to service connection for congestive heart failure, the evidence shows that he was admitted and treated in July 2001 for congestive heart failure with malignant hypertension.  Records for subsequent VA treatment received by the Veteran through January 2014 reflect that the Veteran has been followed medically for his heart condition.  Nonetheless, those records provide no opinion as to the cause or origin of the Veteran's heart condition.

During a February 2013 VA examination, the VA examiner noted the Veteran's medical history, including previous echocardiogram, radiological, and exercise stress test results and diagnosed congestive heart failure.  In terms of etiology, the examiner stated simply without reasoning or rationale that the Veteran's congestive heart failure was secondary to hypertension.  In the absence of any expressed rationale, the expressed diagnosis and opinion is incomplete.  Accordingly, the Veteran should also be afforded a new VA examination of his claimed congestive heart failure.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination above, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his headaches and/or heart since January 2014.  VA must then make efforts to obtain the records for additional treatment identified by the Veteran.  38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his headaches and/or heart condition since January 2014.

The RO should obtain any relevant VA treatment records dated from January 2014 and associate them with the claims file.

2. After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination for his headaches to determine the nature of his current headache disorder, and, whether the diagnosed disorder was sustained initially during active duty service, or, resulted from an injury or event that occurred during active duty service, to include the headaches treated during the Veteran's active duty service in February and August of 1968.

The Veteran's claims file should be made available to the designated examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should note that the Veteran was treated for headaches during service in February and August of 1968, and, that he has reported ongoing but intermittent headaches since that time.

All appropriate tests and studies, to include x-rays and other radiological study deemed necessary, should be performed.  Diagnoses pertinent to the Veteran's claimed headaches should be rendered.  Upon review of the record and examination of the Veteran, the examiner should also provide opinions as to the questions posed below:

a) Is it at least as likely as not (at least a 50 percent probability) that headaches began during the Veteran's active duty service?

b) Is it at least as likely as not that headaches resulted from or are otherwise related to the headaches reported by the Veteran and treated during active duty service in February and August of 1968?

c) Are the headaches currently experienced by the Veteran distinguishable from those that were reported and treated during the Veteran's active duty service? If so, how?

All opinions rendered by the examiner must be accompanied by a complete rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions. If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3. After the development in #1 has been completed, the Veteran should be afforded a VA examination of his claimed congestive heart failure to determine the nature of his current heart disorder, and, whether the diagnosed disorder was sustained initially during active duty service, or, resulted from an injury or event that occurred during active duty service, to include herbicide exposure during the Veteran's active duty service.

The Veteran's claims file should be made available to the designated examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should note that the Veteran served in Vietnam from October 1969 through September 1970, and, is presumed to have been exposed to herbicides during that service.

All appropriate tests and studies should be performed. Diagnoses pertinent to the Veteran's claimed congestive heart failure should be rendered.  Upon review of the record and examination of the Veteran, the examiner should also provide opinions as to the questions posed below:

a) Does the Veteran have ischemic heart disease? Why or why not?

b) For each diagnosed heart disorder, is it at least as likely as not (at least a 50 percent probability) that the diagnosed disorder began during the Veteran's active duty service?

c) for each diagnosed disorder, is it at least as likely as not that the diagnosed disorder resulted from or is otherwise related to an injury, illness, or event that occurred during the Veteran's active duty service, to include in-service herbicide exposure?

All opinions rendered by the examiner must be accompanied by a complete rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions. If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

4. After completion of the above development, the issues of the Veteran's entitlement to service connection for headaches and congestive heart failure should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The la requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




